Name: Commission Regulation (EEC) No 2825/79 of 14 December 1979 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  tariff policy
 Date Published: nan

 15. 12. 79 No L 320/41Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2825/79 of 14 December 1979 temporarily suspending certain provisions of Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice licences ; whereas this suspension must cover the requirement both as to statement of destination and as to the provision of proof of arrival at destination ; Whereas the suspension measures adopted tempor ­ arily by this Regulation must in no way affect the existing requirements imposed in the case of licences currently valid at the time of its entry into force ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( l ), as last amended by Regulation (EEC) No 1 547/79 (2), and in particular Article 12 (2) thereof, Whereas Article 9a of Commission Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 296/79 (4), provided for the issue of licences with a long period of validity for products falling within subheadings 1 1 .07 A I b), 1 1 .07 A II b) and 1 1 .07 B ; whereas this special facility was granted in order to take account of commercial practices concerning the products in question ; whereas, however, in order to avoid speculative use of this extended period of validity, the issue of such licences was made subject to very stringent conditions, consisting in particular in the requirement that the exporter state the destination of the export, actually export to that destination and furnish proof of arrival at destination ; Whereas the world market situation in barley and malt and the foreseeable trend thereof are very different for the present exporting year from what they were for the previous year ; whereas, in view of this, and in particular of the keen competition and uncertainty on the world market a temporary relaxa ­ tion of the requirements imposed by the existing rules is warranted ; whereas, in particular, for a period of some months it appears justified, in order to enable those concerned to adapt to market conditions, to suspend the requirement that the destination of export be stated and that the goods be exported to that destination ; Whereas it is likewise necessary to suspend for the same period the special requirements imposed by the existing rules as regards the release of the securities accompanying applications for such long period Article 1 The following Article is inserted in Regulation (EEC) No 2042/75 : 'Article 9b 1 . In the case of applications for export licences relating to products falling within subheadings 11.07 A I b), 11.07 A II b) and 11.07 B of the Common Customs Tariff, submitted between 16 December 1979 and 30 April 1980 inclusive, the provisions of Article 9a shall no longer apply. 2 . By way of derogation from Article 9 , export licences for the products mentioned in paragraph 1 applications for which are submitted between 16 December 1979 and 30 April 1980 shall at the request of the party concerned, be valid from the day of their issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 :  until 30 September 1980 where they are issued on or before 31 December 1979,  until 30 September 1980 where they are issued between 1 January and 30 April 1980 . 3 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 193/75, rights deriving from the licences referred to in paragraph 2 shall not be transferable . !) OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 ) OJ No L 188 , 26 . 7 . 1979, p. 1 . 3 ) OJ No L 213, 11 . 8 . 1975, p. 5 . 4) OJ No L 41 , 16 . 2 . 1979, p. 34 . No L 320/42 Official Journal of the European Communities 15 . 12. 79 Article 24. In the case of licences issued pursuant to paragraph 2, the security shall be :  25 units of account per tonne in the case of licences issued on or before 31 December 1979,  20 units of account per tonne in the case of licences issued between 1 January and 30 April 1980.' This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1979 . For the Commission Finn GUNDELACH Vice-President